Title: To Thomas Jefferson from Albert Gallatin, 7 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Nov. 7. 1807
                        
                        The enclosed is the last letter received from the Surveyor General respecting the two tracts of land to be
                            offered for sale. I think that we might advertise the Jeffersonville district for sale on 1st of April next, & that
                            South of the Connecticut reserve for 1st of May.    The proclamation once issued, the officers may be appointed.
                   Respectfully
                            Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    